DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 11, 12, 13, 15, 17, and 20 are objected to because of the following informalities:  
Claim 1 recites the limitation “having first solder mask” 12 of the claim. It is suggested this limitation be changed to “having a first solder mask” for grammatical purposes. 
Claim 1 recites the limitation “at the an electronics module” in line 21 of the claim. It is suggested this limitation be changed to “at the electronics module” for grammatical purposes. 
Claim 8 recites the limitation “adhered to sheet of grounded ferromagnetic metal” in lines 2-3 of the claim. It is suggested the limitation be changed to “adhered to a sheet of grounded ferromagnetic metal” for grammatical purposes. 
Claim 8 recites the limitation “the substrate core” in line 3-4 of the claim. It is suggested this limitation be changed to “the at least one substrate core” to consistently refer to the limitation in line 8 of claim 1. 
Claim 11 recites the limitation “the substrate core” in line 1 of the claim. It is suggested this limitation be changed to “the at least one substrate core” to consistently refer to the limitation in line 8 of claim 1. 
Claim 12 recites the limitation “an end effector assembly” in lines 1-2 of the claim. It is suggested this limitation be changed to “the end effector assembly” to consistently refer to the limitation “an end effector” previously recited in the preamble of the claim. 
Claim 13 recites the limitation “an actuator mechanism” in lines 1-2 of the claim. It is suggested this limitation be changed to “the actuator mechanism” to consistently refer to the limitation “an actuator mechanism” previously recited in the preamble of the claim. 
Claim 15 recites the limitation “having first solder mask” 9 of the claim. It is suggested this limitation be changed to “having a first solder mask” for grammatical purposes. 
Claim 17 recites the limitation “wherein end effector” in line 1 of the claim. It is suggested this limitation be changed to “wherein the end effector” for grammatical purposes. 
Claim 20 recites the limitation “wherein the electronics module receives the sensed signal and process the sensed signal” in lines 1-2 of the claim. It is suggested the limitation be changed to “wherein the electronics module receives the sensed signal and processes the sensed signal” for grammatical purposes. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the feedback data” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim since the feedback data is only previously recited in claim 3. 
Claim 8 recites the limitation “wherein the first solder mask is replaced with a low friction, non-conductive layer…” in line 1-2 of the claim. The phrase “is replaced with” renders the claim indefinite because it makes it unclear what is included or excluded by the claim. It is unclear whether the first solder mask is still required by the claim as set forth in claim 1 since it is “replaced” with a low friction, non-conductive layer, making the scope of the claims indefinite. 
Claim 8 recites the limitation “the intermediate conductive layer” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claims. 
Claim 9 recites the limitation “the at least one sensing element measures at least one property and outputs a sensed signal” in lines 1-2 of the claim. It is unclear whether these limitations refer to the same “at least one property” and “a sensed signal” in lines 17 and 18-19 of the claim, respectively, or an additional at least one property and sensed signal. 
Claim 10 recites the limitation “an electronics module” in line 1-2 of the claim. It is unclear whether this limitation refers to the same “electronics module” in line 20 of claim 1 or an additional electronics module. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art (Patel et al, US20110046637; Millar et al US5902248) teaches a method for sensing at least one property associated with an end effector of a medical instrument (Patel, 10, 30) during a surgical procedure comprising: an elongate shaft body (Patel, 12) having a proximal end and a distal end; an end effector assembly (Patel, 20, 34) at said distal end operable by manipulation of actuator mechanism (Patel, 16, 24, 36) at said proximal end; at least one substrate core (Patel, 14) having a first surface and a second surface, and wherein said at least one substrate is conformally attached to said elongated shaft body (Patel, figure 1B, paragraph 0081, middle shaft is attached within the elongate shaft), at least one sensing element (Patel, 70A, 70B, 74A, 72A, 94, paragraphs 0088-0098), and an electronics module located adjacent to said proximal end (Patel, paragraph 0033) wherein said at least one sensing element relays said sensed signals from said at least one sensing element to said electronics module (Patel, paragraph 0033-0034). Patel further disclose a first solder mask and a second solder mask (Patel, biocompatible film, paragraph 0113) coated on each of the sensing elements 70A, and 70B located at the first and second surfaces of the at least on substrate core. The prior art also teaches a conductive layer (Millar, 206, semiconductor material, C:3, L:64-65) to provide electrical signals representative of the pressure sensed by the strain gauge to pads that may be connected to an external device, wherein each of the at least one sensors would comprise a conductive layer and each layer would reside on the first surface and the second surface of the at least one substrate core, respectively. However, there is no suggestion, teaching or motivation found in the prior art to specifically modify the device of Patel in view of Millar such that said first conductive layer and second conductive layer are grounded in a method associated with an end effector of an instrument with an elongate shaft during a surgical procedure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH T DANG/Primary Examiner, Art Unit 3771